286 S.W.3d 727 (2008)
Tyrone Lanell JOHNSON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-561.
Supreme Court of Arkansas.
September 11, 2008.
Danny R. Williams, Little Rock, for appellant.
No response.

MOTION TO FILE BELATED BRIEF
PER CURIAM.
Appellant Tyrone Lanell Johnson, by and through his attorney, Danny R. Williams, has filed a motion to file a belated brief.
After a seven-day clerk's extension and one thirty-day extension, Johnson's brief was due on July 25, 2008. Appellant also requested a second thirty-day extension, which was granted in part as a final extension, making his brief due on August 2, 2008. Appellant failed to meet this final extension and filed an additional motion for extension of time on August 4, 2008, which we denied on August 6, 2008. He then filed a motion to file a belated brief on August 13, 2008. On August 19, 2008, Appellant tendered his brief to this court's clerk, at which time he also filed an amended and substituted motion to file a belated brief.
We will accept a criminal appellant's belated brief to prevent an appeal from being aborted. Brown v. State, 373 Ark. 453, 284 S.W.3d 481 (2008) (per curiam). However, good cause must be shown to grant the motion. Strom v. State, 356 Ark. 224, 147 S.W.3d 689 (2004) (per curiam) (holding that appellate counsel's admitted failure to timely file the brief constituted *728 good cause to grant motion for belated brief).
In his motion, Williams admits fault and requests permission to file a belated brief.
We grant Appellant's motion to file a belated brief and refer the matter to the Committee on Professional Conduct.
Motion granted.